
	

115 HR 3441 : Save Local Business Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		H. R. 3441
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017ReceivedAN ACT
		To clarify the treatment of two or more employers as joint employers under the National Labor
			 Relations Act and the Fair Labor Standards Act of 1938.
	
	
 1.Short titleThis Act may be cited as the Save Local Business Act. 2.Clarification of joint employment (a)National Labor Relations ActSection 2(2) of the National Labor Relations Act (29 U.S.C. 152(2)) is amended—
 (1)by striking The term employer and inserting (A) The term employer; and (2)by adding at the end the following:
					
 (B)A person may be considered a joint employer in relation to an employee only if such person directly, actually, and immediately, and not in a limited and routine manner, exercises significant control over essential terms and conditions of employment, such as hiring employees, discharging employees, determining individual employee rates of pay and benefits, day-to-day supervision of employees, assigning individual work schedules, positions, and tasks, or administering employee discipline..
 (b)Fair Labor Standards Act of 1938Section 3(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(d)) is amended— (1)by striking Employer includes and inserting (1) Employer includes; and
 (2)by adding at the end the following:  (2)A person may be considered a joint employer in relation to an employee for purposes of this Act only if such person meets the criteria set forth in section 2(2)(B) of the National Labor Relations Act (29 U.S.C. 152(2)(B))..
				
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk
